ORIGINAL                                              12/16/2020


              IN THE SUPREME COURT OF THE STATE OF MONTANA                            Case Number: AF 06-0238


                                      AF 06-0238                      FILED
                                                                      DEC 1 6 2020
                                                                   Bowen G r ee nvvood
                                                                 Clerk of Supreme Court
IN THE MATTER OF AN APPOINTMENT TO
THE JUDICIAL NOMINATION COMMISSION
                                                                  °Intl       nt na




      The term of Elizabeth Halverson, one of the appointees of the Montana Supreme
Court to the Judicial Nomination Commission, will expire on January 1, 2021. The Court
thanks Ms. Halverson for her dedicated service to the Commission, to this Court, and to
the people of Montana. Ms. Halverson has expressed her willingness to be reappointed to
the Commission.
      IT IS ORDERED that Elizabeth Halverson is hereby reappointed to the Judicial
Nomination Commission for a four-year term expiring on January 1, 2025.
      The Clerk is directed to mail a certified copy ofthis Order to the Secretary of State
ofthe State of Montana.
      The Clerk is further directed to provide copies ofthis Order to Elizabeth Halverson,
to the Governor of the State of Montana, to members of the Judicial Nomination
Commission,to Shauna Ryan at the Office ofthe Court Administrator, and to the State Bar
of Montana.
      DATED this / L day ofDecember, 2020.



                                                              Chief Justice
 ~C/~+~i

~~~